Exhibit 99.1 IR Contact David K. Waldman/Klea K. Theoharis Crescendo Communications, LLC qsgi@crescendo-ir.com (212) 671-1020 QSGI Reports Second Consecutive Quarter of Positive EBITDA; Gross Margin Improves Over 560 basis points to 26% HIGHTSTOWN, NJ—August 8, 2007—QSGI, Inc. (OTCBB: QSGI), the only provider of a full suite of information technology solutions to help corporations better manage hardware assets, maintenance expenses, and ensure best practices for data security and regulatory compliance, today reported financial results for the three and six months ended June 30, 2007. Recent Developments: § Added over $500,000 of additional Data Center Maintenance contracts increasing the division’s anticipated revenue run rate to at least $7.1 million by the fourth quarter § Expanded relationship with European division of leading OEM to include full suite of data security and compliance services for first OEM client § Added contracts for Sun server maintenance and data security services for SAN product § Introduced best practice solution for destruction of data backup tapes with a leading investment bank and a financial services firm § Signed first major contract in India to provide data security services § Acquired website and online store of DPVTech, an on-line retailer and wholesaler of computer equipment Marc Sherman, chairman and chief executive of QSGI, commented, “We are very pleased with the 564 basis point increase in our gross margin, which further illustrates that our continued migration from a pure hardware re-marketer towards a higher margin IT services provider is working.As a result, we improved our operating income, and achieved positive EBITDA for the second consecutive quarter on revenues of $9.7 million.We attribute the improvement in gross margin to a very strong increase in our end-user, data erasure and auditing work within the Data Security & Compliance division, as well as continued growth in our Data Center Maintenance division.These increases were offset by a lower sales comparison in our Data Center Hardware division due to a few large mainframe transactions during second quarter of last year. Although revenue was down year-over-year, margins and earnings in both our Data Security & Compliance division as well as our Data Center Maintenance division have improved, we have much greater visibility given the increase in recurring revenues, and we are moving ahead rapidly on the path to profitability.” “Within our Data Security & Compliance division, we generated the largest increase in our data security services revenue to date and posted a 14% increase in gross profit, in part by adding a well recognized investment bank, a leading financial services firm, a major specialty pharmaceuticals company, one of the nation’s leading physician and healthcare networks, as well as an online postage company,” Mr. Sherman continued. “The improvement in revenue mix coming from this division’s IT services allowed the Data Security and Compliance division to post another consecutive quarter of gross profit and gross marginimprovement.This was complemented by our promised reductions in overhead and moved us another step closer to profitability within the division on a standalone basis.” “While we continue to feel the effects of delays in corporate IT rollouts due to the launch of Vista, which was apparent in our remarketing revenues, wholesale orders within the Data Security & Compliance division are now off to one of our strongest starts as we head into the third quarter.This seems to be evidence of the Vista boost we anticipated seeing later in 2007, as off-lease returns to OEMs picked up the pace.We have also re-opened an important re-marketing channel partnership with a major OEM.As a result, QSGI now has re-marketing relationships in place with three of the largest PC and server OEMs. We also expanded our relationship with a major OEM of PCs and servers to now provide our full suite of Data Security & Compliance services for one of the OEM’s European subsidiaries. This marks the first time we will provide our full suite of data security and compliance services, including our department of defense disk erase and fully automated audit, directly for an OEM partner. And most recently, we signed an agreement with GE Commercial Finance in India to utilize our full suite of IT services to ensure data security and maximize re-marketing proceeds from their portfolio of off-lease IT equipment. This is our first major contract in India, and given the country’s rapid technological evolution over the past few years, there is increased demand for these services and we look forward to expanding our presence in the region.” “Turning to our Data Center Maintenance division, revenues increased 28%, and we were awarded additional mainframe and mid-range server maintenance contracts, which are estimated to generate over $500,000 of incremental annual revenue for the company's Data Center Maintenance division.As a result, we expect to be at a run-rate of at least $7.1 million by the fourth quarter, up from just $4.8 million at the end of 2006, with the second half of 2007 still remaining to gain additional ground. These additional mainframe and mid-range server maintenance contracts further reinforce the traction we are gaining in the industry, as a cost effective alternative for these mission critical maintenance services.We have also added Sun server expertise to our capabilities, which builds upon our midrange p-Series, x-Series, and i-Series capabilities that we added earlier this year.Lastly, we recently signed another contract for the erasure and remarketing of storage area network system (SANS) devices.Services such as these are performed within the data center, and help bridge our Data Center Maintenance with our Data Security & Compliance division, further enhancing our cross selling opportunities.” “Looking ahead, both our Data Center Maintenance division and our Data Center Hardware division should continue to generate strong cash flow, which we build upon as the $500,000 of additional maintenance contracts announced come on line.The sales opportunities within our Data Center Maintenance division are extremely robust, and we look forward to continuing our growth at historic levels.Within our Data Security & Compliance division, we are off to a very strong start to the third quarter, including both our full suite of end-user services, as well as our wholesale remarketing business.We have now achieved positive EBITDA for two consecutive quarters and we are on track to continue this trend.Heading into the third quarter, we have further reduced general and administrative expenses, as well as expenses from our India lead generation center, in favor of a more consultative selling approach through our U.S. based sales force.These enhancements to our sales force, coupled with the cost reductions, and continued margin improvement bode extremely well for improved company-wide profitability for the third quarter of 2007 and beyond.” Total revenue for the second quarter of 2007 was $9.7 million, as compared with $15.2 million for the same period in 2006, with gross profit of $2.5 million, compared to gross profit of $3.1 million.Gross margin for the second quarter of 2007 increased 564 basis points to 25.8% compared to 20.2% for the same period last year.Revenue within the Data Security & Compliance division for the second quarter of 2007 was $4.9 million, while gross profit increased 14% and gross margin increased 319 basis points to 14.4%, reflecting the company’s shift from wholesale remarketing to higher margin end-user services.Revenue within the Data Center Maintenance division increased 28% to $1.5 million, while gross profit increased 15.7% on gross margins of 62.7%.The decline in gross margin from historical levels within the Data Center Maintenance division reflects additional personnel the company added to handle its new mid-range maintenance service offering.The strength in QSGI’s Maintenance division and data security services was offset by revenues within the Data Center Hardware division, which decreased 61% to $3.3 million, while gross profit decreased 47.8% despite a 666 basis point increase in gross margin to 25.8%.The decline in revenue within the Data Center Hardware division reflects a small number of transactions accounting for unusually strong sales during the second quarter of 2006, while the increase in gross margin reflects a favorable mix of higher margin equipment. Selling, general and administrative expenses were relatively flat at $2.4 million, versus $2.3 million for the same period last year, as overhead reductions in the company’s Data Security & Compliance division offset the additional technical capabilities added to provide services for the maintenance of IBM mid-range and Sun server hardware. Net loss available to common stockholders for the second quarter of 2007 was $145,000, or $0.00 per share, compared to net income of $235,000, or $0.01 per share, for the same period in 2006. Conference Call QSGI will host a conference call at 10:00 a.m. Eastern today, August 8, 2007. During the call, Marc Sherman, chairman and chief executive officer, Seth Grossman, president and chief operating officer, and Ed Cummings, chief financial officer, will discuss the Company’s quarterly performance and financial results. The telephone number for the conference call is 866-334-4934. A live webcast of the call will also be available on the company's website, www.QSGI.com. To listen to the live call online, please visit the site at least 10 minutes early to register, download and install any necessary audio software. The webcast will be archived on the site, and investors will be able to access an encore recording of the conference call for one week by calling 866-245-6755, conference ID #685809. The encore recording will be available two hours after the conference call has concluded. About QSGI QSGI provides a full suite of information technology solutions to help corporations and governmental agencies better manage hardware assets, reduce maintenance expenses, build best practices for data security and assure regulatory compliance. With a focus on the entire range of IT platforms - from the PC to the mainframe, the services offered by QSGI are specifically designed to reduce total cost of ownership for IT assets and maximize the clients' return on their IT investment. For enterprise class hardware in the data center, QSGI offers hardware maintenance services, hardware environment planning and consultation, refurbished whole systems, parts, features, upgrades and add-ons. Additionally, for desktop IT assets, servers and SAN products, QSGI offers a range of end-of-life services that include: automated asset auditing, Department of Defense (DOD) level data destruction, documentation for regulatory compliance, hardware refurbishment with worldwide remarketing or proper IT asset recycling. Given the sensitive nature of the company's client relationships, it does not provide the names of its clients. Additional information about the company is available at www.qsgi.com. Statements about QSGI’s future expectations, including future revenues and earnings, and all other statements in this press release other than historical facts are ‘forward-looking statements’ within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934, and as that term is defined in the Private Litigation Reform Act of 1995.QSGI intends that such forward-looking statements involve risks and uncertainties and are subject to change at any time, and QSGI’s actual results could differ materially from expected results.QSGI undertakes no obligation to update forward-looking statements to reflect subsequently occurring events or circumstances. (tables follow) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, 2007 2006 Assets Current Assets Cash and cash equivalents $ 860,767 $ 632,948 Accounts receivable, net of reserve of $783,816 in 2007 and $780,116 in 2006 6,472,504 8,012,421 Inventories 7,492,060 4,982,710 Prepaid expenses, income taxes and other assets 107,173 183,069 Deferred income taxes 598,661 598,661 Total Current Assets 15,531,165 14,409,809 Property and Equipment, Net 337,882 410,241 Goodwill 6,644,403 6,644,403 Intangibles, Net 2,397,256 2,555,584 Other Assets 250,781 158,784 $ 25,161,487 $ 24,178,821 Liabilities And Stockholders’ Equity Current Liabilities Revolving line of credit $ 5,788,170 $ 3,915,825 Accounts payable 1,379,079 1,382,336 Accrued expenses 682,181 601,850 Deferred revenue 371,654 517,439 Accrued payroll 60,043 329,658 Other liabilities 200,073 122,784 Total Current Liabilities 8,481,200 6,869,892 Long-Term Deferred Revenue 260,806 416,239 Deferred Income Taxes 352,455 451,625 Total Liabilities 9,094,461 7,737,756 Redeemable Convertible Preferred Stock 4,229,496 4,220,577 Stockholders’ Equity Preferred shares: authorized 5,000,000 shares in 2007 and 2006, $0.01 par value, none issued – – Common shares: authorized 95,000,000 shares in 2007 and 2006, $0.01 par value; 31,172,716 shares issued and outstanding in 2007 and 2006 311,727 311,727 Additional paid-in capital 14,261,419 14,390,976 Retained earnings (deficit) (2,735,616 ) (2,482,215 ) Total Stockholders’ Equity 11,837,530 12,220,488 $ 25,161,487 $ 24,178,821 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For The Three and Six Months Ended June 30, 2007 and 2006 (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Product Revenue $ 7,951,514 $ 13,915,641 $ 15,906,683 $ 22,037,867 Service Revenue 1,713,675 1,275,699 3,152,673 2,437,597 Total Revenue 9,665,189 15,191,340 19,059,356 24,475,464 Cost Of Products Sold 6,538,501 11,721,788 12,712,657 18,457,060 Cost Of Services Sold 633,072 407,099 1,176,001 789,745 Total Cost Of Sales 7,171,573 12,128,887 13,888,658 19,246,805 Gross Profit 2,493,616 3,062,453 5,170,698 5,228,659 Selling, General And Administrative Expenses 2,378,407 2,306,251 4,993,303 4,890,911 Depreciation And Amortization 167,709 171,607 339,717 341,680 Interest Expense, net 43,353 47,465 131,192 99,783 Income(Loss) Before Provision (Benefit) For Income Taxes (95,853 ) 537,130 (293,514 ) (103,715 ) Provision (Benefit) For Income Taxes (19,294 ) 232,545 (78,113 ) 22,453 Net Income (Loss) (76,559 ) 304,585 (215,401 ) (126,168 ) Preferred Stock Dividends 64,323 65,162 127,939 127,036 Accretion To Redemption Value of Preferred Stock 4,493 4,391 8,918 8,400 Net Income (Loss) Available to Common Stockholders $ (145,375 ) $ 235,032 $ (352,258 ) $ (261,604 ) Net Income(Loss) Per Common Share – Basic $ 0.00 $ 0.01 $ (0.01 ) $ (0.01 ) Net Income(Loss) Per Common Share – Diluted $ 0.00 $ 0.01 $ (0.01 ) $ (0.01 ) Weighted Average Number Of Common Shares Outstanding –Basic 31,172,716 29,335,934 31,172,716 29,064,467 Weighted Average Number Of Common Shares Outstanding –Diluted 31,172,716 30,440,652 31,172,716 29,064,467 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For The Six Months Ended June 30, 2007 and 2006 (Unaudited) 2007 2006 Cash Flows From Operating Activities Net Loss $ (215,401 ) $ (126,168 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 339,717 340,680 Stock option compensation expense 7,300 9,930 Deferred income taxes (99,170 ) (37,292 ) Common shares issued for services – 161,687 Provision for doubtful accounts, net of recoveries (11,212 ) 479,656 Changes in assets and liabilities: Accounts receivable 1,551,129 709,380 Inventories (2,509,350 ) (381,024 ) Prepaid expenses and other current assets 103,347 (101,942 ) Accounts payable and accrued expenses (454,471 ) (334,427 ) Net Cash Provided by (Used In) Operating Activities (1,288,111 ) 721,480 Cash Used In Investing Activities Purchases of property and equipment (85,649 ) (74,962 ) Net Cash Used In Investing Activities (85,649 ) (74,962 ) Cash Flows From Financing Activities Proceeds from the issuance of redeemable preferred stock – 2,236,301 Proceeds from the exercise of options and warrants – 9,100 Stock issuance costs – (25,499 ) Payments for financing costs (142,827 ) – Preferred stock dividends (127,939 ) (127,036 ) Net amounts (paid) borrowed under revolving lines of credit 1,872,345 (2,893,178 ) Net Cash Provided By (Used In) Financing Activities 1,601,579 (800,312 ) Net Increase (Decrease) In Cash And Cash Equivalents 227,819 (153,794 ) Cash And Cash Equivalents – Beginning Of Period 632,948 153,794 Cash And Cash Equivalents – End of Period $ 860,767 $ –
